United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Joseph E. Allman, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-204
Issued: December 17, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 4, 2013 appellant, through his attorney, filed a timely appeal from a
May 6, 2013 merit decision of the Office of Workers’ Compensation Programs’ (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained any permanent impairment to his left leg or left
arm under 5 U.S.C. § 8107.
FACTUAL HISTORY
On May 14, 2009 appellant, a 52-year-old mail carrier injured his head, neck, back, and
face when the vehicle he was driving was struck from behind by another vehicle. OWCP
accepted his claim for neck sprain, lumbar sprain, thoracic sprain, and left shoulder sprain.
1

5 U.S.C. § 8101 et seq.

On May 19, 2010 appellant filed a Form CA-7 claim for a schedule award based on loss
of use of his lower and upper extremities.
In a January 4, 2011 report, Dr. Scott B. Taylor, a specialist in physical medicine and
rehabilitation, rated 10 percent whole person impairment based on the lumbar and cervical
sprains under the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) sixth edition. He advised that the May 14, 2009 work injury
aggravated appellant’s cervical and lumbar radiculitis, which caused a worsening of sciatic nerve
irritation and cervical radiculitis, and was manifested by pain and discomfort radiating out of the
neck and low back into the extremities on the left side. As a result appellant experienced
weakness, muscle spasm, and decreased sensation. Dr. Taylor advised that appellant had
decreased sensation in the C5-6 distribution of his left hand with slightly diminished biceps and
triceps reflex and brachioradialis. Appellant also had decreased strength with gripping and
elbow flexion and diffuse tenderness through the parathoracic spine, left side worse than right.
Dr. Taylor advised that in the lumbar spine appellant experienced spasm and tenderness
through the left paravertebral spinal muscles and decreased sensation in the left leg in the L4-5
and S1 distribution. Appellant had decreased range of motion in both the cervical and lumbar
spine. He rated 5 percent whole person impairment for the lumbar and cervical spine, which
totaled 10 percent whole person impairment under the A.M.A., Guides.
In order to determine whether appellant had any ratable permanent impairment from his
accepted conditions, OWCP referred him to Dr. Louis J. Angelicchio, Board-certified in
orthopedic surgery, for a second opinion examination. In a report dated July 12, 2011,
Dr. Angelicchio reviewed the history of injury and statement of accepted facts. Appellant
experienced bilateral leg numbness, leg spasms, low back pain, upper back pain, left shoulder
pain, and cervical pain and stiffness with limited range of motion. Dr. Angelicchio advised that
appellant underwent a magnetic resonance imaging (MRI) scan on August 14, 2009 which
showed a moderately large, broad-based central disc herniation at C6-7, moderate central spinal
stenosis, and moderately severe bilateral neural foraminal stenosis, left greater than right. He
opined that this was consistent with a preexisting MRI scan from November 13, 2007, in which
the cervical spine MRI scan evidenced a C6-7 superimposed disc bulge, broad-based protrusion.
Dr. Angelicchio also stated that the MRI scan was consistent with a multilevel hypertrophic facet
joint osteorarthrosis of the cervical spine, most severe at C7-T1; he also identified a small, leftsided disc herniation at C5-6.
Dr. Angelicchio found that appellant had residuals from the May 14, 2009 work injury,
which included complaints of neck, thoracic, and lumbar pain with left sciatic symptoms. He
advised that the complaints were supported by objective symptoms, which included loss of
motion in the cervical, thoracic, and lumbar spine with radicular symptoms into the left leg.
Dr. Angelicchio stated that the May 14, 2009 work injury caused or aggravated appellant’s spinal
conditions, which resulted in cervical radiculopathy and lumbar radiculopathy with cervical,
thoracic, and lumbar back pain. He rated a 10 percent left lower extremity impairment under the
A.M.A., Guides secondary to sciatic symptoms in the left lower extremity pursuant to Table
16-12, page 535 of the A.M.A., Guides,2 the table utilized to rate peripheral nerve impairments
2

A.M.A., Guides 535.

2

of the lower extremities. Additionally, Dr. Angelicchio rated a 10 percent left upper extremity
impairment for cervical radiculopathy with sensory loss pursuant to Table 15-21, page 441 of the
A.M.A., Guides,3 the section used for rating peripheral nerve impairments of the upper
extremity.
On November 22, 2011 OWCP accepted the conditions of brachial neuritis or radiculitis,
thoracic or lumbosacral neuritis, or radiculitis.
In a December 10, 2011 report, Dr. Brian M. Tonne, an OWCP medical adviser,
reviewed Dr. Angelicchio’s report and found that it was not in conformance with the appropriate
tables of the A.M.A., Guides. Although Dr. Angelicchio relied on Table 16-12 and Table 15-21
to rate 10 percent impairment to the left leg and arm, he did not clearly address whether the
ratings were based upon motor findings, sensory findings, or both. Dr. Tonne noted that
Dr. Angelicchio did not document the appropriate grade modifiers. While the A.M.A., Guides
did not provide a specific method for rating extremity impairment based upon spinal pathology,
such impairments were to be rated using the peripheral nerve tables such as Table 16-12 or,
alternatively, under The Guides Newsletter “Rating Spinal Nerve Extremity Impairment using
the sixth edition” (July/August 2009), which rates impairment based on radiculopathies and
nerve root deficits. Dr. Tonne recommended that appellant be referred for further examination
by Dr. Angelicchio or another physician.
OWCP referred appellant for a second opinion examination and impairment evaluation to
Dr. Norman Mindrebo, a specialist in orthopedic surgery. In a January 19, 2012 report,
Dr. Mindrebo reviewed the history of injury and, on examination, found that appellant had no
ratable impairment of the upper or lower extremities arising from the accepted cervical and
lumbar conditions. Appellant’s complaints were related to his underlying preexisting cervical
and lumbar stenosis with degenerative disc disease and nerve root compression, which were not
caused by the May 2009 automobile accident. Dr. Mindrebo found no evidence of nerve root
impingement based on his examination; any nerve root impingement that was present three
months before his May 2009 automobile accident was related to his preexisting cervical, thoracic
and lumbar spine conditions that were demonstrated in his November 13, 2007 MRI scan.
By decision dated February 16, 2012, OWCP denied appellant’s claim for a schedule
award.
By letter dated March 6, 2012, appellant’s attorney requested an oral hearing, which was
held on July 17, 2012.
In a July 24, 2012 report, Dr. Taylor stated that he had reviewed a functional capacity
evaluation and a May 23, 2012 electromyogram (EMG) report, which showed evidence of left
lower extremity radiculopathy.4 There was also a moderate-length dependent sensorimotor
3

Id. at 441.

4

The record reflects that appellant underwent an electromyogram study on May 23, 2012 of the left lower
extremity that was reported as abnormal. It revealed evidence of a moderate length-dependent sensorimotor axonal
polyneuropathy with secondary demyelination and chronic left L3 radiculopathy.

3

axonal polyneuropathy with secondary demyelination. Based on the diagnostic testing and
physical examination, he rated a 10 percent left leg impairment, a class 1 impairment of the
sciatic nerve, pursuant to Table 16-12, page 535 of the A.M.A., Guides; and a 10 percent left arm
impairment, a class 1 impairment for proximal left, mild weakness at Table 15-21, page 441 of
the A.M.A., Guides.
By decision dated September 28, 2012, an OWCP hearing representative set aside the
February 16, 2012 decision. She found that Dr. Taylor’s July 24, 2012 impairment evaluation
required review by an OWCP medical adviser.
In an October 11, 2012 report, Dr. Nabil F. Angley, an OWCP medical adviser, reviewed
Dr. Taylor’s July 24, 2012 report. He found that the impairment ratings for the left leg and arm
failed to include the grade modifiers and adjustments required under the A.M.A., Guides to
support an appropriate impairment rating. Dr. Angley recommended that appellant be referred
for a new impairment evaluation.
OWCP referred appellant to Dr. Joseph C. Duncan, a specialist in orthopedic surgery, for
a second opinion examination. In a December 10, 2012 report, Dr. Duncan reviewed the history
of injury and statement of accepted facts. He rated five percent cervical impairment using Table
17-2 at page 564 of the A.M.A., Guides5 based on appellant’s documented history of
sprain/strains, along with continued complaints of axial or nonverifiable radicular complaints.
Dr. Duncan also rated five percent lumbar impairment using Table 17-4, page 570,6 for a similar
documented history of sprain/strains with continued complaints of axial and/or nonverifiable
radicular complaints. He stated that “in terms of the radiculopathy that may or may not be
present I cannot prove or disprove that based on examination, so I would not include that in (my)
impairment.” Dr. Duncan rated one percent impairment to appellant’s thoracic spine based on
Table 17-3, page 567 of the A.M.A., Guides for the documented history of sprain/strains with
continued complaints of axial and/or nonverifiable radicular complaints.
In a December 13, 2012 addendum report, Dr. Duncan stated that appellant had class 1
impairment for shoulder pain under Table 15-5, page 401,7 the shoulder regional grid, of the
A.M.A., Guides. Appellant had a functional history grade modifier 2 at Table 15-7, page 406 of
the A.M.A., Guides8 due to his pain and symptoms with normal activity; a physical examination
grade modifier 1 at Table 15-8, page 408; and a clinical studies grade modifier zero at Table 159, page 410 due to the lack of imaging studies with which he was provided. Dr. Duncan found
that the net adjusted impairment of zero, which placed appellant into a default impairment of
grade C, which yielded a one percent impairment of the shoulder in accordance with Table 15-5.
Based on his examination and lack of objective radicular findings at the thoracic and cervical
spine, appellant had no ratable impairment. With regard to the lumbar spine, Dr. Duncan found
that the May 23, 2012 EMG results showed an L5 radiculopathy, for mild motor and mild
5

A.M.A., Guides 564.

6

Id. at 570.

7

Id. at 401.

8

Id. at 406.

4

sensory deficit under class 1, under proposed Table 2 of the July/August 2009 edition of The
Guides Newsletter.
Dr. Duncan also used Chapter 17 of the A.M.A., Guides to calculate a two percent mild
sensory impairment for L5 radiculopathy and nine percent impairment for L5 mild motor deficit.
In a January 10, 2013 report, Dr. Angley, the medical adviser, found that Dr. Duncan’s
impairment ratings were not in conformance with the appropriate tables of the A.M.A., Guides.
Dr. Duncan relied on Chapter 17 in making his impairment rating, the chapter for rating spinal
impairments which was not used by OWCP. The medical adviser recommended that appellant
be referred for examination by another medical examiner to determine whether he had any
permanent impairment.
Appellant was referred to Dr. Brian S. Foley, a specialist in pain medicine, for a second
opinion examination. In a report dated March 11, 2013, after stating findings on examination
and reviewing the medical history and the statement of accepted facts, Dr. Foley found that
appellant had no ratable, permanent impairment of the left arm or leg under the A.M.A., Guides.
He noted that appellant’s EMG study mentioned radiculopathy, but stated that the tables revealed
no membrane instability, positive waves or fibrillation potentials to support that finding.
Dr. Foley opined that motor unit changes alone are considered a “soft finding.” He stated:
“I am being asked to comment only on [appellant’s] ‘accepted conditions.’ With
regards to his spine and musculoskeletal system they are only sprain/strain
(cervical, thoracic, lumbar, and left shoulder). Sprain/strain is a short-term
condition and does not continue three years past injury. The soft-tissue disorders
are assumed to be resolved.
“[Appellant] reports persistent symptoms but they cannot be attributed to an
accepted condition as described. Since any permanent partial impairment with
regards to an extremity would need to be supported by an accepted condition and
consistent physical exam[ination] deficit, the A.M.A., Guides do not support a
permanent partial impairment rating.”
In a supplemental report dated March 26, 2013, Dr. Foley stated that he had reviewed the
June 16, 2011 statement of accepted facts and noted that no other specific diagnoses had
definitively been made other than the previously accepted conditions of diplopia, depression
aggravation, cervical sprain/strain, concussion (without loss of consciousness), thoracic
sprain/strain, lumbar sprain/strain, and left shoulder sprain/strain.
In a May 2, 2013 report, Dr. Angley reviewed Dr. Foley’s reports and found that
appellant had no ratable permanent impairment of the left arm or leg. He concurred with
Dr. Foley’s opinion that appellant had sustained soft-tissue conditions, which had resolved and
that his accepted conditions and physical examination did not provide a sufficient basis for an
impairment rating under the A.M.A., Guides.
By decision dated May 6, 2013, OWCP denied appellant’s claim for a schedule award,
finding that he did not have any permanent impairment due to his May 14, 2009 employment
injury.
5

LEGAL PRECEDENT
The schedule award provision of FECA9 and its implementing regulations10 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.11 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.12
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter “Rating Spinal Nerve Extremity Impairment using the sixth edition”
(July/August 2009) is to be applied.13
In addressing lower extremity impairments, due to peripheral or spinal nerve root
involvement, the sixth edition requires identifying the impairment class for the diagnosed
condition Class of Diagnosis (CDX), which is then adjusted by grade modifiers based on
Functional History (GMFH), Physical Examination (GMPH), and if electrodiagnostic testing
were done, Clinical Studies (GMCS).14 The net adjustment formula is (GMFH - CDX) +
(GMCS - CDX).15
ANALYSIS
The Board finds that the case is not in posture for decision.
In support of his claim for a schedule award, appellant submitted the January 14, 2011
report of Dr. Taylor, an attending physician. He rated five percent whole man impairment of the
lumbar spine and five percent whole man impairment of the cervical spine utilizing Chapter 17,
9

5 U.S.C. § 8107.

10

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

11

Id.

12

Veronica Williams, 56 ECAB 367, 370 (2005).

13

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part
3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is included
as Exhibit 4.
14

A.M.A., Guides 533.

15

Id. at 521.

6

of the A.M.A., Guides. The Board notes that Dr. Taylor’s impairment rating does not conform to
the protocols of OWCP in rating impairment as it is well established that schedule awards are not
payable for a member, function or organ not specified as compensable under section 8107 or the
implementing federal regulations.16 FECA does not provide for whole person impairments.17
Further, the back and spine do not come under the provisions for payment of a schedule award.18
For this reason, the 2011 impairment rating from Dr. Taylor is of diminished probative value.
The Board notes that Dr. Taylor submitted a one page follow up dated July 24, 2012, assigning a
class 1 left leg impairment of 10 percent and a class 1 left arm impairment of 10 percent. While
Dr. Taylor stated that he relied on the A.M.A., Guides in making the ratings; as noted by the
medical adviser, he failed to adequately explain how the ratings were derived. He provided only
general reference to Chapter 15 and 16 and did not address the adjustment factors or grade
modifiers for functional history, physical examination, or clinical studies. For this reason,
Dr. Taylor’s 2012 impairment ratings are of diminished probative value.
OWCP developed the medical evidence by referring appellant to Dr. Angelicchio for
examination. In a July 12, 2011 report, Dr. Angelicchio found that appellant had residuals of his
accepted cervical and lumbar conditions, which were aggravated by the accepted motor vehicle
accident. He rated 10 percent impairment to both the left leg and left arm. The left leg
impairment rating was based on sciatic symptoms while the left arm rating was based on cervical
radiculopathy.19 Dr. Angelicchio generally referred to the sixth edition in making the
impairment ratings. As noted by Dr. Tonne, the impairment ratings of Dr. Angelicchio did not
conform to the A.M.A., Guides, as the physician failed to adequately address the motor and
sensory findings on which they were based. Further, he did not reference The Guides Newsletter
(July/August 2009), which is accepted for rating impairment based on radiculopathies and nerve
root deficits to the extremities.20
Appellant was then referred to Dr. Mindrebo for an impairment evaluation. The Board
notes that this report was not reviewed by an OWCP medical adviser. Dr. Mindrebo noted that
appellant had a significant preexisting history of cervical, thoracic, and lumbar spine disease
prior to the accepted injury. In addition, there was congenital spinal stenosis of the lumbar spine
unrelated to the employment injury. Dr. Mindrebo noted that he could not rate impairment to the
spine but could rate impairment of the peripheral nerve roots. He stated that he referenced
Chapter 16.4c of the sixth edition and Chapter 15.4, but found that appellant did not appear to
have permanent impairment based on the rear-end collision alone, compared to the significant,
preexisting spinal conditions prior to the accident. The Board finds that Dr. Mindrebo’s report is
of reduced probative value. Dr. Mindrebo did not make any specific reference to The Guides
Newsletter, as was requested by OWCP. Further, he was not apprised that preexisting
16

See Lenny M. Terska, 53 ECAB 247 (2001).

17

See Marilyn S. Freeland, 57 ECAB 607 (2006).

18

See Francesco C. Veneziani, 48 ECAB 572 (1997).

19

Based on this examination, OWCP accepted brachial neuritis or radiculitis and thoracic or lumbosacral neuritis
or radiculitis.
20

See J.S., Docket No. 14-774 (issued November 3, 2014); E.D., Docket No. 13-2014 (issued April 24, 2014).

7

impairments are included when determining the extent of permanent impairment to the member
under consideration.21
Appellant was next referred to Dr. Duncan, who stated generally that appellant was at
maximum medical improvement but he was not certain of the exact date.22 He rated impairment
with reference to Chapter 17, which pertains to the spine: five percent to the cervical spine, five
percent to the lumbar spine and one percent to the thoracic spine. As noted, a schedule award is
not granted for permanent impairment of the back or spine; this renders the rating by Dr. Duncan
of reduced probative value. His subsequent addendum did not resolve the matter, as he again
made reference to Chapter 17 in describing the adjustments for functional history, physical
examination, and clinical studies in rating the lumbar spine for sensory and motor deficit.
Appellant was referred by OWCP to Dr. Foley for a second opinion. Dr. Foley noted that
he was asked to comment only on appellant’s accepted conditions, which were sprain/strain of
the cervical, thoracic, lumbar spine, and left shoulder. Since these were soft tissue injuries, they
were assumed to be resolved. Dr. Foley concluded that appellant had no permanent impairment
due to these conditions. He submitted an addendum which noted that appellant had a diagnosis
of persistent pain, but no other specific diagnoses other than diplopia, depression aggravation,
and cervical sprain/strain, concussion without loss of consciousness, thoracic sprain/strain,
lumbar sprain/strain, and left shoulder sprain strain. Dr. Angley, the medical adviser, agreed
with Dr. Foley’s opinion that all the accepted conditions with regard to appellant’s spine and
musculoskeletal system were only sprain/strain and assumed to be resolved without permanent
impairment.
The Board notes that included among the various condition accepted in this case are
brachial neuritis or radiculitis and thoracic or lumbosacral neuritis or radiculitis. These
conditions were not addressed by Dr. Foley in assessing whether appellant had any permanent
impairment to his left arm or leg. Certain of the diagnostic tests of record have been positive for
lumbar or cervical radiculitis. These tests were not adequately addressed by Dr. Foley in
reaching his opinion on permanent impairment. It does not appear, therefore, that the
physician’s report was based on an accurate statement of the accepted conditions or a full review
of the medical record. Further, the Board has recognized that soft-tissue injuries such as
sprains/strains may give rise to permanent impairment warranting a schedule award.23 This is
primarily a medical question to be resolved by probative medical opinion.
As OWCP attempted development of the medical evidence, it has the responsibility to see
that justice is done.24 The case will be remanded for further development of the medical
evidence as appropriate on the issue of permanent impairment. The examining physician should
21

See Carol A. Smart, 57 ECAB 340 (2006).

22

The determination of whether maximum medical improvement has been reached is based on the probative
medical evidence of record and is usually based on the evaluation by the examining physician which is accepted by
OWCP as definitive. See Mark A. Holloway, 55 ECAB 321 (2004).
23

See S.M., Docket No. 14-1052 (issued September 4, 2014); A.H., Docket No. 13-1961 (issued April 22, 2014).

24

See Phillip L. Barnes, 55 ECAB 426 (2004).

8

be asked to address impairment in terms of The Guides Newsletter “Rating Spinal Nerve
Extremity Impairment using the sixth edition” (July/August 2009). After such further
development of the record as it deems necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision. The case is remanded for
further development of the medical evidence.
ORDER
IT IS HEREBY ORDERED THAT the May 6, 2013 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for further action
consistent with this decision of the Board.
Issued: December 17, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

